Citation Nr: 0802607	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a right ankle 
condition.
 
3.  Entitlement to service connection for a left ankle 
condition. 

4.  Entitlement to service connection for a left arm 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
January 1971 to December 1978.  It does not appear from the 
veteran's DD-214 that he was awarded any medals that denote 
service in the Republic of Vietnam.  He also had active 
service in September 1990 to August 1991 pursuant to the 
authority of 10 U.S.C.A. § 673(B) or 672, and February 2003 
to March 2004 pursuant to the authority of 10 U.S.C.A. § 
12302.  During the September 1990 to August 1991 period of 
service, the veteran was awarded the Southwest Asia Service 
Medal.  For the February 2003 to March 2004 period of 
service, the veteran served at Fort Campbell, Kentucky.   

A letter dated in March 2005 from the Department of the Army 
indicates that as of March 8, 2005, the veteran was removed 
from the Temporary Disability Retired List, on which he was 
placed on March 8, 2004, and was permanently retired.

The RO attempted to verify whether the veteran had active 
service in the Army between August 17, 1992 and March 31, 
1993, however the service department was unable to do so.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
left arm tingling, a right ankle condition, a left ankle 
condition, bilateral hearing loss, and for pulmonary 
emphysema/COPD due to an undiagnosed illness.  A May 2007 
rating decision granted the veteran service connection for 
hearing loss of the left ear.  A May 2007 supplemental 
statement of the case continued the denial of the veteran's 
claim to service connection for hearing loss of his right 
ear.

In December 2007, the veteran withdrew, in writing, his 
appeal of the claim to service connection claim for right ear 
hearing loss.  At a December 2007 Board hearing, the 
undersigned veterans law judge verified with the veteran that 
he wished to withdraw his claim for hearing loss of the right 
ear.  A transcript of the hearing is of record.  See 38 
C.F.R. § 20.204 (2007).  Hence, the claim to service 
connection for hearing loss of the right ear is no longer on 
appeal.

The issues have been recharacterized to comport with the 
medical evidence of record.

The issues of entitlement to service connection for right and 
left ankle conditions and a left arm condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent medical evidence shows 
that the veteran's COPD existed prior to service and was 
permanently aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows:  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  Accordingly, "a lasting worsening of the condition" 
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for COPD.  The veteran 
stated in a letter of record that he developed breathing 
problems while serving as a fuel handler in Saudi Arabia in 
1990 and 1991, and upon his return July 1991 he tested 
positive for TB.  He further notes that he was called up for 
duty in February 2003, and that when he arrived at Fort 
Campbell he was diagnosed with COPD.  The veteran's sister 
submitted a letter that notes that she has lived with him for 
over twenty years and that before he served in Saudi Arabia 
his health was fine, and after his return he coughed with 
every breath. 

Service medical records (SMRs) dated in March 1993 note that 
the veteran was given a provisional diagnosis of newly 
diagnosed COPD based on X-ray changes.  The SMR notes that 
the veteran was characterized as active duty enlisted.

SMRs dated in September 1993 note that the veteran has a 
probable diagnosis of COPD.

SMRs from Fort Campbell medical facility dated in August 2003 
note that the veteran had findings consistent with COPD. 

Private medical records dated throughout 2006 note that the 
veteran has a diagnosis of COPD.

A medical report conducted at Blanchfield Army Community 
Hospital for a Medical Evaluation Board (MEB) in October 2003 
notes that the veteran has pulmonary emphysema and is 
medically unacceptable in accordance with Army Regulation 40-
501, Chapter 3-27m.  It further notes that the condition 
existed prior to, and was not permanently aggravated by, 
service.  The physician recommended that the veteran was 
eligible for a Physical Evaluation Board (PEB).  

A medical report dated in February 2005, that was conducted 
by the same physician and at the same hospital as the October 
2003 examination noted above, notes that the veteran has a 
diagnosis of severe chronic obstructive pulmonary 
disease/emphysema.  The report then notes that the condition 
existed prior to, and was permanently aggravated by, service.  
The veteran was recommended for permanent disability.  The 
examiner did not specify which period of service he found the 
veteran's COPD to have existed prior to, or which period of 
service permanently aggravated his COPD.  

A VA examination was conducted for the present claim in 
October 2006.  The claims file was reviewed by the examiner.  
The examiner diagnosed the veteran with advanced type A-
dominant (emphysema) chronic obstructive pulmonary disease.  
He reported that it was more likely than not the veteran's 
smoking was responsible for most, if not all, of his lung 
injury.  The examiner noted further that more likely than not 
the veteran's emphysema was well-established by 1990, and 
that with a reasonable certainty the progression of his 
disease is consistent with a natural course in a patient that 
has continued to smoke. 

Based on the medical evidence discussed above, especially the 
VA examiner's October 2006 opinion, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
COPD at least preexisted his entrance into active service in 
September 1990.  Thus, although SMRs, or other medical 
evidence, dated before September 1993 do not indicate a 
preexisting diagnosis of COPD, in this case, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
to the contrary.

Moving to the question of whether the preexisting disability 
was aggravated in service, the record contains sufficient 
medical evidence addressing this issue.

In the present case the evidence favorable to finding 
aggravation of a pre-existing condition is in a relative 
equipoise with the evidence unfavorable to finding 
aggravation of a preexisting condition.  

Because the veteran has put forth evidence in the form of the 
February 2005 service medical opinion that essentially 
counterbalances the VA examiner's opinion, the evidence is in 
equipoise.   Both medical opinions are competent and there 
appears to be no reason to value one over the other.  
Therefore, all doubt is resolved in the veteran's favor and 
service connection for COPD based on aggravation is 
warranted.  38 U.S.C.A. § 5107(b).  

The veteran's service connection claim for COPD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See, Bernard v. Brown, 4 Vet. App. 384. 393 (1993).


ORDER

Entitlement to service connection for COPD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran seeks service connection for right and left ankle 
conditions that manifest in pain, and a left arm condition 
that manifests in tingling.  He reported to a VA examiner in 
October 2006, that the problems with his ankles began while 
in service in 1975.  The veteran, through his representative, 
also contends that his ankle and left arm conditions could be 
caused by fibromyalgia based on an unknown exposure during 
the veteran's foreign service during the Persian Gulf War.  

The record shows that the veteran had foreign service for 8 
months and 4 days on temporary active duty between September 
1990 to August 1991, while serving in the Army National 
Guard.  The record further shows that the veteran served in 
Saudi Arabia during some or all of his foreign service.  His 
military occupational specialty for his September 1990 to 
August 1991 period of service was as a petroleum supply 
specialist.

SMRs dated in March 1974 note that the veteran was treated 
for an incident in which he fell and twisted his right ankle.  
The treating clinician noted swelling and erythemia and that 
the veteran sprained his ankle.  After conducting X-rays he 
concluded that there was no fracture.  SMRs do not reveal any 
treatment for the veteran's left ankle or left arm.     

The veteran's service retirement examination, dated in 
September 2003, note that the veteran has a decreased range 
of motion in both of his ankles. 

A VA treatment record dated in July 2004, notes that the 
veteran was diagnosed with arthritis and given Celebrex to 
treat it.  It was not specifically noted that the diagnosis 
of arthritis was made for either of the veteran's ankles. 

A VA examination was conducted in August 2004 for the 
veteran's right and left ankle claims.  The veteran's claims 
file was not provided to the examiner.  The examiner noted 
that the veteran reported that he began having problems with 
his ankles in November 2003.  The veteran also reported 
having more pain in the right, than left ankle, but that they 
both have a dull throbbing sensation that ranges from 2-8 on 
a pain scale from 1-10.  He also reported having stiffness 
and locking, and occasional swelling of both ankles at times.  
During flare-ups, the veteran reports pain of 8-9.  X-rays 
were conducted and the examiner found that the right ankle 
demonstrated rounded calcific densities, which may represent 
residual effects of a prior cartilaginous injury or 
degenerative calcifications.  There was no convincing 
evidence of an acute fracture.  The left ankle demonstrated 
no evidence of osseous fracture or significant degenerative 
chances.  Diagnoses of right and left ankle strains were 
given. 

VA treatment records dated in November 2004 note that the 
veteran was prescribed acetaminophen, ibuprofen, and Celebrex 
for pain in his right ankle.  After reviewing medical records 
dated in August 2004, the clinician recommended further 
evaluation of the veteran's right ankle.

A second VA examination was conducted in October 2006 for the 
veteran's right and left ankle claims.  The veteran's claims-
file was made available to the examiner.  The examiner 
diagnosed the veteran with a bilateral ankle strain and noted 
that he could not give an exact diagnosis of arthritis of the 
ankles without resorting to mere speculation.  The examiner 
noted the veteran's prior August 2004 X-rays.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more prior to the specific presumption period of 
September 30, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i)(2007).  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, and 
neurologic signs or symptoms.  38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317 (2007).

As documented by his military records, the veteran is a 
Persian Gulf War veteran, having served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the 
VA provisions pertaining to Persian Gulf veterans are 
applicable to this case.

A veteran is competent to report a continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran is competent to report 
that he experienced a continuity of pain in his right and 
left ankles since service, and tingling in his left arm.

The record shows that the veteran served in Southwest Asia 
during the Persian Gulf War, and contains competent 
allegations of current chronic symptoms such as joint pain 
and neurologic symptoms of the veteran's left and right 
ankles and left arm.  However, there is insufficient medical 
evidence addressing whether the veteran has chronic 
disabilities resulting from an undiagnosed illness or 
fibromyalgia for the Board to decide the veteran's claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has any current diagnosis 
associated with complaints of pain in the 
left ankle or right ankle, and tingling in 
the left arm; and if so, whether any of 
these diagnoses are related to service; if 
not, state whether the veteran's 
complaints manifest a chronic qualifying 
disability involving his left or right 
ankle, or left arm, and whether it is at 
least as likely as not that any such 
chronic disability resulted from an 
undiagnosed illness or fibromyalgia.
 
The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


